DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 14 are independent claims. Claims 2-7, 9-13, 15-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 07-15-2020.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/904,104 filed February 23, 2018 and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of February 23, 2018 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-15-2020 is in compliance with the provisions of 37 CFR 1.97

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “throttling engine”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 2-7, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “throttling engine” to throttling logic/circuit/processor/server as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 1-20 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/761,592 (hereinafter Montero) . Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
As per claims 8, 1, and 14, Montero discloses an Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a throttling engine that is configured to: (a processing system;  and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a throttling engine that is configured to: claims 1, 8) 
activate a first throttling of a first component when a power subsystem that powers the component exceeds a first power consumption level, and deactivate the first throttling of the first component when the power subsystem no longer exceeds the first power consumption level; (activate a first throttling of the first computing component when the power draw via the power subsystem exceeds a power subsystem maximum power consumption that is determined using an identifier for the power subsystem, and 
consumption;: claim 1) 
activate a second throttling of the first component when the power subsystem exceeds a second power consumption level for a first time period, and deactivate the second throttling of the first component when the power subsystem no longer exceeds the second power consumption level; and (activate a second throttling of the first computing component when the power draw via the power subsystem exceeds a power subsystem rated power consumption for a first time period, and deactivate the second throttling of the first computing component when the power draw via the power subsystem no longer exceeds the power subsystem rated power consumption; Claim 1) 
modify the operating capabilities of the first component when the second throttling has been performed for more than a second time period, and modify the operating capabilities of the first component when the second throttling has been performed for less than the second time period and the first component is operating below a first component operating capability. (reduce the operating capabilities of the first computing component when the second throttling has been performed for more than a second time period, and increase the operating capabilities of the first computing component when the second throttling has been performed for less than the second time period and the first computing component is operating below a first computing component predetermined operating capability; claim 1)  

As per claim 3,9, 16 Montero discloses further comprising: a second computing component that is coupled to the power subsystem and the throttling engine, wherein the throttling engine is configured to: activate a third throttling of the second computing component when the power subsystem exceeds the second power consumption level for a second time period immediately following the first time period, and deactivate the third throttling of the second computing component when the power subsystem no longer exceeds the second power consumption level. (a second computing component that is coupled to the power subsystem and the throttling controller, wherein the throttling controller is configured to: activate a third throttling of the second computing component when the power draw via the power subsystem exceeds the power subsystem rated power consumption for a second time period immediately following the first time period, and deactivate the third throttling of the second computing component when the power draw via the power subsystem no longer exceeds the power subsystem rated power consumption; claim 3)  
As per claims 4, 10, 17 Montero discloses wherein the throttling engine is configured to: modify the operating capabilities of the second computing component when the second throttling has been performed for more than a second time period, wherein the operating capabilities of the first computing component are modified when the second throttling has been performed for more than the second time period and the operating capabilities of the second computing component have been modified to a 
As per claims 5, 18 Montero discloses wherein the second computing component is a central processing system. (claim 5) 
As per claims 6, 11, 19 Montero discloses wherein the throttling engine is configured to: characterize the power subsystem and determine the first power consumption level and the second power consumption level; (claim 6)
As per claims 7, 12, 20 Montero discloses wherein the power subsystem is a power adapter. (claim 7) 
As per claims 13 Montero discloses wherein the power subsystem is a battery; (claim 13)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0066266 (hereinafter Law) in view of U.S. Publication No. 2007/0050646 (hereinafter Conroy).

As per claims 8, 1, and 14, Law discloses an Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a throttling engine that is configured to: (¶ [0063])
activate a first throttling of a first component (GPU/CPU) when a power subsystem that powers the component exceeds a first power consumption level, and deactivate the first throttling of the first component when the power subsystem no longer exceeds the first power consumption level; (Table 1000/1002 illustrate throttling to a particular value, e.g., Voltage_2 or x2v, when the battery state charge exceeds a predetermined percentage range, e.g., 5% or x%. However, when battery state charge falls below the 5% or x%., the throttling to a particular value, e.g., Voltage_1 or 12v,  Fig’s 10-12) 
activate a second throttling of the first component (GPU/CPU) when the power subsystem exceeds a second power consumption level for a first time period1, and deactivate the second throttling of the first component when the power subsystem no longer exceeds the second power consumption level; and (Table 1000/1002 illustrate throttling to a particular value, e.g., Voltage_3 or x3v, when the battery state charge 

Law not distinctly disclose the following:   
modify the operating capabilities of the first component when the second throttling has been performed for more than a second time period, and 
modify the operating capabilities of the first component when the second throttling has been performed for less than the second time period and the first component is operating below a first component operating capability. 

However, Conroy discloses the following:
activate a second throttling of the first component for a first time period; (varying power throttling at different time periods and durations; Fig. 5) 
modify the operating capabilities of the first component when the second throttling has been performed for more than a second time period, and (abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings; one or more second components; and one or 
more power usage sensors.  The one or more power usage sensors are to determine 
information on power usage during a first time period of operation of the dataprocessing system.  The one or more first components and the one or more second components may include a computing element to determine one of the performance level settings of the one or more first components of the data processing system for a second time period subsequent to the first time period using the information on the power usage during the first time period”. Conroy further discloses that power setting non-constant time periods. ¶ [0068],-[0069] For example, ¶ [0095 states that the system may  “dynamically determined throttle setting can be determined periodically at a predetermined time interval.  However, it is understood that the time interval is not necessarily a constant”)
modify the operating capabilities of the first component when the second throttling has been performed for less than the second time period and the first component is operating below a first component operating capability. (abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings; one or more second components; and one or 
more power usage sensors.  The one or more power usage sensors are to determine 
information on power usage during a first time period of operation of the data processing system.  The one or more first components and the one or more second components may include a computing element to determine one of the performance level settings of the one or more first components of the data processing system for a second time period subsequent to the first time period using the information on the power usage during the first time period”. Conroy further discloses that power setting non-constant time periods. ¶ [0068],-[0069] For example, ¶ [0095 states that the system may  “dynamically determined throttle setting can be determined periodically at a predetermined time interval.  However, it is understood that the time interval is not necessarily a constant”)


As per claim 2, 15 Law as modified discloses wherein the first computing component is a graphics processing system. (Law; throttle setting comprises setting a performance limit to one or more of a backlight, a central processing unit (CPU), and a graphics processing unit (GPU) of the mobile device; ¶ [007]) 
As per claim 3, 9, 16 Law as modified discloses further comprising: a second computing component that is coupled to the power subsystem and the throttling engine, wherein the throttling engine is configured to: activate a third throttling of the second computing component when the power subsystem exceeds the second power consumption level for a second time period immediately following the first time period, and deactivate the third throttling of the second computing component when the power subsystem no longer exceeds the second power consumption level. (Law; Table 1000/1002 illustrate throttling to a particular value,when the battery state charge exceeds/falls a one of the three predetermined percentage ranges. Likewise, when battery state charge falls/excceds below %., the throttling to a particular value) , (Conroy; abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings; one or more second components; and one or more power usage sensors.  The one or more power second time period subsequent to the first time period using the information on the power usage during the first time period”. Conroy further discloses that power setting non-constant time periods. ¶ [0068],-[0069] For example, ¶ [0095 states that the system may  “dynamically determined throttle setting can be determined periodically at a predetermined time interval.  However, it is understood that the time interval is not necessarily a constant”)
As per claim 4, 10, 17 Law as modified discloses wherein the throttling engine is configured to: modify the operating capabilities of the second computing component when the second throttling has been performed for more than a second time period, wherein the operating capabilities of the first computing component are modified when the second throttling has been performed for more than the second time period and the operating capabilities of the second computing component have been modified to a minimum level; and modify the operating capabilities of the second computing component when the second throttling has been performed for less than the second time period, the first computing component is operating at the first computing component operating capability, and the second computing component is operating below a second computing component operating capability. 
As per claim 5, 18 Law as modified discloses wherein the second computing component is a central processing system. (Law; throttle setting comprises setting a 
As per claim 6, 11, 19, Law as modified discloses wherein the throttling engine is configured to: characterize the power subsystem and determine the first power consumption level and the second power consumption level. (Law; Table 1000/1102 applies based on battery state charge different throttling levels) (Conroy; abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings” Fig’s 2, 5)
As per claim 7, 12, 20 Law as modified discloses wherein the power subsystem is a power adapter. (Conroy ; power supply being an “adapter”; Fig. 4)  
As per claim 13, Montero discloses wherein the power subsystem is a battery. (Conroy ; power supply being a “battery”; Fig. 4)  
Relevant Prior Art
Pertinent prior art for the instant application is U.S. Patent No. 7,421,601 by Bose et al. which discloses the invention directed to monitoring and control system includes a hierarchical architecture having a plurality of layers.  Each layer in the hierarchical architecture is responsive to commands from a higher level, and the commands provide instructions on operations and power distribution, such that the higher levels provide modes of operation and budgets to lower levels and the lower levels provide feedback to the higher levels to control and manage power usage in the microprocessor system both globally and locally. 

Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this instance, the time period is the period when the battery state charge is shifted from one of the predetermined ranges shown in table 1000/1002